     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 1 of 6



1    Steven Alpert (NV Bar #: 8353)
     PRICE LAW GROUP, APC
2
     5940 S. Rainbow Blvd, Suite 3014
3    Las Vegas, NV 89118
     T:(702)794−2008
4    E: alpert@pricelawgroup.com
5    Attorneys for Plaintiff,
     CARISSA CHRISTENSEN
6
                               UNITED STATES DISTRICT COURT
7                                   DISTRICT OF NEVADA
8
                                                  Case No. 2:20-cv-00015-KJD-BNW
9    CARISSA CHRISTENSEN,
                                                  JOINT PROPOSED DISCOVERY
10                Plaintiff,                      PLAN AND SCHEDULING ORDER
11   v.                                           SPECIAL SCHEDULING REVIEW
                                                  REQUESTED
12   ALORICA, INC., et al.,
13
                  Defendants.
14
15
16
           Pursuant to Local Rule 26-1(b), Plaintiff Carissa Christensen (“Plaintiff”), and
17
     Defendants Alorica, Inc. (“Alorica”), and Convergent Outsourcing, Inc. (“Convergent”)
18
19   (herein collectively the “Parties”), by and through undersigned counsel, hereby submit

20   their Joint Proposed Discovery Plan and Scheduling Order for this Court’s review and
21
     approval.
22
     1.    Special Scheduling Review
23
24         The Parties request this Court consider a special scheduling request. Defendant

25   Alorica filed its Motion to Dismiss [Dkt. No. 8] to Plaintiff’s First Amended Complaint
26
     on February 18, 2020. The Motion to Dismiss triggered the deadlines pursuant to Nevada
27
     LR 26-1(a), which set the Parties 26(f) meeting deadline at March 19, 2020. Defendants
28
                                                 1
                                                              JOINT PROPOSED DISCOVERY PLAN
                                                                      AND SCHEDULING ORDER
     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 2 of 6



 1   iEnergizer and Convergent made their first appearances in this matter following the
 2
     deadline to hold the 26(f) meeting. The Parties could not have engaged in the 26(f)
 3
     meeting before April 13, 2020, therefore, the set deadlines pursuant to LR 26-1(b) are not
 4
 5   feasible. Furthermore, the COVID-19 pandemic restricts travel and many of the corporate

 6   defendants are operating below 50% capacity.
 7
            Therefore, the Parties request proposed deadlines set forth in Paragraph 4 of this
 8
     Joint discovery plan.
 9
10 2.       A listing of contemplated motions and statement of the issues to be decided by
            these motions.
11
            Plaintiff:
12
13          Plaintiff anticipates filing a Motion for Summary Judgment against Defendants as
14   to liability, and if necessary any discovery motions and motions in limine.
15
            Defendant Alorica:
16
            As mentioned above, Alorica has filed a Motion to Dismiss the claims brought by
17
18   Plaintiff. The Motion is currently pending before the Court. As further detailed in the
19   Motion, the First Amended Complaint (“FAC”) does not contain a single specific factual
20
     allegation about conduct allegedly engaged in by Alorica. Instead, the broad allegations
21
     made in the FAC improperly lumps all the defendants, although unrelated, together and
22
23   therefore, fails to provide Alorica with fair notice of the exact factual allegations asserted

24   against it in violation of Rule 8 of the Federal Rules of Civil Procedure. Depending on the
25
     outcome of Alorica’s pending Motion to Dismiss, Alorica reserves the right to bring other
26
     motions, including a motion for summary judgment.
27
28
                                                                 JOINT PROPOSED DISCOVERY PLAN
                                                  -2-                    AND SCHEDULING ORDER
     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 3 of 6



 1          Defendant Convergent:
 2
            Convergent anticipates filing a Motion for Summary Judgment regarding liability,
 3
     and/or discovery motions, depending on information received in discovery. Convergent is
 4
 5   currently assessing whether a motion to transfer venue is appropriate.

 6   3.     Whether the Parties have exchanged initial disclosure statements under
            Rule 26(a)
 7
 8          The Parties have not exchanged initial disclosures. The Parties have agreed to
 9   exchange initial disclosures on or before May 27, 2020.
10
     4.     Proposed Schedule:
11
            (1)    Non-expert Discovery cut off: February 26, 2021
12
13          (2)    Amending the Pleadings and Adding Parties: September 18, 2020
14          (3)    Expert Disclosure deadline: February 26, 2021
15
                   Rebuttal deadline: April 2, 2021
16
                   Expert Discovery deadline: May 21, 2021
17
18          (4)    Dispositive Motions deadline: June 25, 2021
19          (5)    Pretrial Order deadline: September 30, 2021
20
            (6)    Pretrial disclosures: September 30, 2021
21
            (7)    Alternative Dispute Resolution (ADR):
22
23          The parties prefer to formally request the assistance of the Court in scheduling

24   ADR or Mediation if it appears that it could assist in resolving the case.
25
            (8)    Alternative Forms of Case Disposition:
26
            The Parties certify that they considered consent to trial by Magistrate Judge. The
27
28
                                                               JOINT PROPOSED DISCOVERY PLAN
                                                 -3-                   AND SCHEDULING ORDER
     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 4 of 6



 1   Parties do not consent to reference of this case to a Magistrate Judge for trial.
 2
              (9)   Electronic Evidence:
 3
     The Parties consent to the use of evidence in electronic format to jurors for the purposes of
 4
 5   jury deliberations.
     IT IS ORDERED that ECF No. 34 is DENIED. The Court is sympathetic to the delays
 6   that COVID-19 has caused and is causing parties. Still, the Court asks parties to
 7   move forward with their cases to the extent they can in a safe manner. Therefore, IT
     IS FURTHER ORDERED that the parties must file a new, proposed discovery plan
 8   and scheduling order by 5/22/2020 that complies with LR 26-1. The parties may
     seek up to an additional 60 days beyond the standard discovery plan (and if they
 9   cannot   safely complete discovery in that time, they may seek extensions in the
      IT IS SO  ORDERED:
10   future).

11   IT IS SO ORDERED
     Dated:
12
     DATED: May 14, 2020
13
14
                               HONORABLE BRENDA WEKSLER
15                             UNITED STATES MAGISTRATE JUDGE
     __________________________________________________
16   BRENDA WEKSLER
     UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                                JOINT PROPOSED DISCOVERY PLAN
                                                 -4-                    AND SCHEDULING ORDER
     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 5 of 6



 1         Respectfully submitted this 14th day of May 2020,
 2
      BY:/s/Steven Alpert                        BY: Leonard T. Fink
 3    Steven Alpert, NV Bar No. 8353             Leonard T. Fink, NV Bar No. 6296
      PRICE LAW GROUP, APC                       SPRINGEL & FINK LLP
 4    5940 S. Rainbow Blvd Suite 3014            9075 W. Diablo Drive, Suite 302
      Las Vegas, NV 89118                        Las Vegas, NV 89148
 5    T:(702)794−2008                            T: (702) 804-0706
 6    E: alpert@pricelawgroup.com                F: (702) 804-0798
                                                 E: lfink@springelfink.com
 7
      Attorneys for Plaintiff,                   Attorneys for Defendant,
 8    CARISSA CHRISTENSEN                        CONVERGENT OUTSOURCING, INC.
 9                                               BY: Joseph P. Garin
10                                               Joseph P. Garin, NV Bar No. 6653
                                                 E: jgarin@lipsonneilson.com
11                                               Jessica A. Green, NV Bar No. 12383
                                                 E: jgreen@lipsonneilson,com
12                                               LIPSON NEILSON P.C.
                                                 9900 Covington Cross Drive, Suite 120
13                                               Las Vegas, Nevada 89144
14                                               T: (702) 382-1500
                                                 F: (702) 382-1512
15
                                                 Tomio B. Narita
16                                               E: tnarita@snllp.com
                                                 Leanne Yu, Esq.
17                                               E: LYu@snllp.com
18                                               (Admitted pro hac vice)
                                                 SIMMONDS & NARITA, LLP
19                                               44 Montgomery Street, Suite 3010
                                                 San Francisco, CA 94104
20                                               T: (415) 283-1010
21
                                                 Attorneys for Defendant
22                                               ALORICA, INC

23
24
25
26
27
28
                                                           JOINT PROPOSED DISCOVERY PLAN
                                              -5-                  AND SCHEDULING ORDER
     Case 2:20-cv-00015-KJD-BNW Document 35
                                         34 Filed 05/14/20 Page 6 of 6



 1                                CERTIFICATE OF SERVICE
 2          I hereby certify that on May 14, 2020, I electronically filed the foregoing document
 3   with the Clerk of the Court using the ECF system. Notice of such filing will be sent to all
 4   attorneys of record in this matter. Since none of the attorneys of record are non-ECF
 5
     participants, hard copies of the foregoing have not been provided via personal delivery or
 6
     by postal mail.
 7
 8
                                                       PRICE LAW GROUP, APC
 9
10                                                     By: /s/ Florence Lirato

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                               JOINT PROPOSED DISCOVERY PLAN
                                                 -6-                   AND SCHEDULING ORDER
